     Case: 1:19-cv-04324 Document #: 22 Filed: 05/18/20 Page 1 of 3 PageID #:91




                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
____________________________________
                                    :
SECURITIES AND EXCHANGE             :
COMMISSION,                         :
                                    :   Civil Action No. 1:19-cv-04324
                  Plaintiff,        :
                                    :
            v.                      :   Honorable Elaine E. Bucklo
                                    :
COMER CAPITAL GROUP, LLC and :          Magistrate Sheila Finnegan
BRANDON L. COMER,                   :
                                    :
                  Defendants.       :
____________________________________:

                                  JOINT STATUS REPORT

       Plaintiff United States Securities and Exchange Commission (“SEC”) and Defendants

Comer Capital Group, LLC (“Comer Capital”) and Brandon L. Comer (“Comer”) jointly submit

the following status report pursuant to the Court’s Third Amended General Order 20-0012:

I.     Discovery and Motion Practice

       The parties have exchanged MIDP responses and the SEC has produced its non-

privileged investigative file to the Defendants, which included: (1) transcripts of testimony taken

during the SEC’s investigation; (2) testimony exhibits; (3) correspondence and subpoenas from

the investigation; and (4) documents produced by the Defendants and third parties to the SEC

during its investigation. Defendants are in the process of reviewing these materials. As set forth

below, however, the parties have been engaged in settlement discussions which, if successful,

would obviate the need to expend further resources on fact and expert discovery.

       The parties have no pending motions.
       Case: 1:19-cv-04324 Document #: 22 Filed: 05/18/20 Page 2 of 3 PageID #:92




II.     Settlement Efforts

        For the past several months, the parties have exchanged information and discussed terms

of a potential settlement that would eliminate the need to litigate the merits of Defendants’

liability. While the parties have not yet reached an agreement in principle, they are continuing to

explore whether a mutually agreeable resolution can be achieved, and they believe a settlement

conference with the Magistrate Judge would be beneficial. The parties agree to participate in a

settlement conference within the next 45 days or as soon thereafter as is practical and convenient

for the Court.

III.    Agreed Proposed Revised Schedule

        If settlement talks are unsuccessful, the parties intend to conduct written and oral fact

discovery, including depositions of numerous witnesses located in different locations throughout

the United States. The parties cannot fully predict or anticipate the discovery challenges that

may arise given the evolving nature of travel restrictions, stay-at-home orders, social distancing

requirements, and other public health measures related to the COVID-19 pandemic.

Nonetheless, the parties agree to the following revised schedule: fact discovery closed by

12/31/2020 (with all written discovery requests to be served no less than 30 days prior); all

expert discovery to be completed by 4/12/2021; final supplementation of the MIDP due

11/13/2020; and dispositive motions with supporting memoranda due by 5/26/2021.

        This proposed revised schedule, which seeks to accommodate the needs of this complex

case in light of current circumstances, incorporates the extensions of time set forth in the Court’s

Amended General Order 20-0012, Second Amended General Order 20-0012, and superseding

Third Amended General Order 20-0012, plus an additional 12 weeks,.




                                                  2
      Case: 1:19-cv-04324 Document #: 22 Filed: 05/18/20 Page 3 of 3 PageID #:93




IV.    Telephonic Hearing

       The parties do not believe a telephonic hearing is necessary and time urgent.




Respectfully submitted,

/s/ Michael D. Foster                            /s/ James L. Kopecky
Michael D. Foster (fostermi@sec.gov)             James Kopecky (jkopecky@ksrlaw.com)
Natalie G. Garner (garner@sec.gov)               Matt McQuaid (matt@mcquaidlawgroup.com)
Brian D. Fagel (fagelb@sec.gov)                  Kopecky Schumacher Rosenburg LLC
175 W. Jackson Blvd., Suite 1450                 120 N. LaSalle St., Suite 2000
Chicago, IL 60604                                Chicago, IL 60602
Telephone: (312) 353-7390                        Telephone: (312) 380-6552
Facsimile: (312) 353-7398                        Attorneys for Defendants Comer Capital
Attorneys for Plaintiff Securities and           Group, LLC and Brandon L. Comer
Exchange Commission




Dated: May 18, 2020




                                                3
